           Case 1:20-cr-00614-RA Document 38 Filed 06/18/21 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                               115 BROADW AY Suite 1704
                                NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                        June 18, 2021

Honorable Ronnie Abrams, USDJ                                 Application granted. The conference is
United States District Court                                  adjourned to July 29, 2021 at 9:00 a.m.
                                                              Time is excluded until July 29, 2021,
Southern District of New York                                 under the Speedy Trial Act, pursuant to
40 Foley Square                                               18 U.S.C. Section 3161(h)(7)(A).
New York, N.Y. 10007
                         Re: U.S. v. Dequan Hood              SO ORDERED.
                             20 Cr. 614 (RA)
                                                              _____________________
Dear Judge Abrams:                                            Ronnie Abrams, U.S.D.J.
                                                              June 18, 2021

      Alex Huot and I represent Mr. Hood. We have had discussions with the
government about a resolution of this matter without further litigation. Scheduling
meetings to discuss the possible resolution has been difficult and has caused
delays. With the consent of the government, I am requesting that the conference be
adjourned to the week of July 26, 2021.

       Thank you for your consideration of this request.


                                                Sincerely yours,
                                                      /s/
                                                Sam A. Schmidt
                                                Alex Huot
